PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/778,861
Filing Date: 24 May 2018
Appellant(s): NESTEC S.A.



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 14, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  There are no “WITHDRAWN REJECTIONS” and no “NEW GROUNDS OF REJECTION”.

(2) Response to Arguments

A.  None of the cited references discloses or suggests updating the stock state information using the stock order information associated with the stock order identifier.

EXAMINER’S RESPONSE: Yoakim in at least abstract discloses monitoring  consumption of a consumable and automatically monitoring shortage of consumable ingredient capsules at the customer location.  Vargas in at least column 6 lines 20-40 discloses storing information concerning the inventory status of each vending machine and a central processing means for calculating and storing updated inventory information. The data including an identifier associated with the vending machine. The remote  processing center maintains a log of received data and uses the information to update the inventory status of each item at each machine. Also, Silver in at least claim 18 discloses updating the maintained information to reflect changes.  


B.  Modifying the primary reference Yoakim in view of Silver would render Yoakim unsatisfactory for its intended purpose.

EXAMINER’S RESPONSE:  Yoakim in at least abstract discloses inviting the customer to make an order of a shipment. In at least paragraph 0025 discloses confirming a new order before preparing shipment.  Silver in at least abstract discloses identifying erroneous/duplicate orders.  A person of ordinary skill in the art would have conceived the idea of modifying Yoakim with the teachings of detecting duplicate orders disclosed in Silver in order to improve the efficiency of Yoakim.  Modifying Yoakim in view of Silver does not change the basic principle under which Yoakim was designed to operate.  Yoakim could confirm new orders while identifying erroneous/duplicate orders.  

C.  None of the cited references discloses or suggests a computer program executable on an external electronic device that obtains and transmits information from and to a beverage machine.

EXAMINER’S RESPONSE:  Yoakim in at least abstract discloses a beverage preparation machine being distant from a capsule supplier and in data-exchange connection with a server of the capsule supplier to form a network; automatically monitoring via the network consumption of the consumable and whenever the automatic monitoring detects a reaching of a shortage generating by the server an instruction to invite the customer to make an order or to prepare a shipment of a new stock of capsules.




D.  The Examiner improperly utilized hindsight to combine the references.

EXAMINER’S RESPONSE:  Yoakim discloses a beverage machine connected to a server that automatically  monitors consumption and prepare shipments when material shortages are detected.  Vargas was introduced to disclose the updating of stock/inventory information comprising order information.  Silver detects erroneous/duplicate orders.  The three references are analogous art in the field of order processing and inventory management.  A person of ordinary skill in the art would have conceived the idea of combining the references in order to get to applicant’s invention.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

Conferees:
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.